Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 29, 2020

                                    No. 04-20-00474-CV

                                    Raymond MONTES,
                                        Appellant

                                              v.

                                Rudolfo Buentello MONTES,
                                         Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 19-03-25678-CV
                     The Honorable Daniel J. Kindred, Judge Presiding


                                       ORDER
       Appellee’s brief was due by December 28, 2020. On that day, appellee filed a motion
requesting a forty-five day extension of time to file his brief. After consideration, we GRANT
appellee’s motion and ORDER appellee to file his brief by February 11, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court